The judgment of the trial court in this case was reversed by the Court of Civil Appeals and the cause remanded. In order to give jurisdiction to this court, the plaintiffs in error (the appellees in the Court of Civil Appeals) in their petition for the writ of error, alleged, in effect, that they could adduce no better evidence upon another trial and that the decision of the Court of Civil Appeals "practically settled the case." Finding this allegation correct, we granted the writ without an examination into the assignments presented in the petition. Having now considered the case upon its merits as presented in this court, we find no error in the judgment of the Appellate Court. The elaborate opinion of the Chief Justice of that court thoroughly discusses and correctly disposes of the questions involved and saves us the labor of further discussion.
Since we have acquired jurisdiction on the ground that the decision of the Court of Civil Appeals practically settled the case and since we find no error in their judgment, it becomes our duty under the statute to affirm that judgment in so far as it reverses the judgment of the District Court, and to render final judgment here in favor of the defendant in error, which is accordingly done.
Affirmed and Judgment rendered.
In accordance with the foregoing opinion judgment was rendered in the Supreme Court, reciting that the judgment of the Court of Civil Appeals was found correct; that writ of error had been granted on the ground that it practically settled the case; and the court thereupon, proceeding to render such judgment as, between the parties, should be rendered on the findings, decreed that the estate of B.F. Blasingame was indebted to the J.B. Watkins Land Mortgage Company for the amount of the bond, $3054.70; that the same was a lien upon the 190 acres of land describing the two tracts of 153 1\2 and 36 3\4 acres respectively; that such lien be foreclosed and the land ordered sold for its satisfaction; and that, Phillips having disclaimed any right as against the administrator, the balance after satisfying the debt and costs should be paid to the administrator of Blasingame's estate. The decree further provided that the judgments of the District Court and the Court of Civil Appeals, so far as they reclassified the claim of plaintiff in error against the estate be affirmed. *Page 204